DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-20 are pending. Claim 1 is currently amended. Claims 6-20 remain withdrawn. The remarks and/or amendments to the drawings have overcome the drawing objections and they are withdrawn. 
Applicant argues that the combination of Zhang and Aesche is improper because such a combination would not result in the claimed apparatus of the box body accommodating the circuit board assembly with a communication passage and water proof and breathable membrane therein. 
The remarks indicate that the secondary teaching reference Aesche does not teach such a box body circuit board combination, but the remark does not address the features which are present in the primary reference. 
Accordingly the remarks cannot be found persuasive as nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Aesche is in a different technical field, the remark amounts to a non analogous art argument resulting in improper combination of the references. 
Applicants argument is not persuasive because it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, here the problem to be solved is defined by the claim, i.e. that of controlling humidity or vapor levels in a closed box/housing a rotor or electric motor via a membrane; and considering that both Zhang and Aesche deal with electric motors in housings, and Aesche addresses the controlling of the vapor or humidity inside the box, and modifies Zhang for the reasons previously discussed, applicants arguments cannot be found persuasive. 
Applicant argues that Aesche does not address the generation of condensation phenomenon in the hermetic box body. Applicants arguments are not commensurate in scope with the claims. 
In other words, applicant addresses a narrowly tailored interpretation of the claim language that is not commensurate in scope with the broad reasonable interpretation of the claim language. 
Along these lines, Applicant argues that there is no rationale with reasonable underpinning that addresses such an alleged issue.  In response, the claims do not require that the box be hermetic, nor require that condensation form in the box, merely that there be water vapor in the box, which is addressed by Aesche as previously cited. 
Accordingly Applicants argument regarding that Aesche fails to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., hermetically sealed box, and liquid condensation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the office clearly indicated the motivation to combine Zhang with Aesche where Aesche provides the rationale of preventing water from entering the box and controlling and maintaining a dry interior of the motorized drive means, as discussed in the non final action mailed on 5/17/2022. 
This action must be made final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN207049366) in view of Aesche (FR2752907.) 

Zhang (CN207049366) discloses in claim 1:  

    PNG
    media_image1.png
    870
    1176
    media_image1.png
    Greyscale

An electrically operated valve (as best seen in figure 8), comprising: a rotor (at 43); a stator assembly (at 2) disposed outside the rotor, wherein the stator assembly comprises a coil assembly (the coil of 2); a sleeve (closed tube sleeve 1002), configured to isolate the stator assembly from the rotor (where the tube at 1002 is closed at the bottom to the body of the valve at 1004); a valve assembly (including rotatable shaft 1006a, spring 1006b and spool 42) partially disposed in the sleeve, wherein the valve assembly comprises a spool (42); a box body (at 112) and a circuit board assembly (at 102), wherein the box body has a cavity (inside cavity), the circuit board assembly is accommodated in the cavity, and the box body is disposed at one side (left side of the page) of the rotor; and a valve port (at 41) disposed below the stator assembly and the rotor; wherein the rotor is configured to drive the spool to move close to or away from the valve port (where the stator coil 2 drives the rotor 43 and shaft 1006a to rotate and reciprocate to move the spool 42 axially towards or away from the valve seat 41); But Zhang does not disclose: although Aesche (FR2752907) teaches: wherein the electrically operated valve further comprises a waterproof and breathable membrane (membrane 16 Figure 1 and see page 2 ln 71-73), the box body comprises a communication passage (14/22), the waterproof and breathable membrane comprises a fixed connection portion (at 18/20) and a ventilation portion (at 26), the fixed connection portion is disposed around the ventilation portion (as shown, 20 is at the perimeter), the fixed connection portion is fixed to the box body (via welded connection page 2 ln 75-77), and the fixed connection portion is fixed to the box body by hot-pressing, welding or fixing glue (the preceding considered an alternative grouping under MPEP 2131); and wherein the cavity is configured to communicate with gas outside the box body through the ventilation portion and the communication passage (i.e. allows for air exchange while prohibiting liquid penetration), so that water outside the box body is not able to enter the cavity through the waterproof and breathable membrane (line 71-71, page 2, all for the purpose of maintaining a relatively dry interior of the motorized drive means, line 53-59 page 2), thereby reducing water vapor in the cavity accommodating the circuit board assembly (id.)   
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for the box body of Zhang, a box body communication passage and breathable membrane as taught in Aesche, where a waterproof and breathable membrane as taught in Aesche can be arranged on the box body of Zhang within a communication passage, with the waterproof and breathable membrane as taught by Aesche having a fixed connection portion and a ventilation portion as taught in Aesche and where the fixed connection portion can be disposed around the ventilation portion as taught in Aesche for that of Zhang, with the fixed connection portion fixed to the box body by hot-pressing, welding or fixing glue as taught in Aesche; and wherein the cavity of Zhang as taught in Aesche can be configured to communicate with gas outside the box body through the ventilation portion and the communication passage as taught in Aesche which allows for air exchange while prohibiting liquid penetration, so that water outside the box body is not able to enter the cavity through the waterproof and breathable membrane as taught in Aesche and, all for the purpose of maintaining a relatively dry interior of the motorized drive means.

Zhang (as modified for the reasons discussed above) discloses in claim 2:  The electrically operated valve of claim 1, wherein the box body comprises a first housing (at 111) and a second housing (at 112) which are fixed by welding (ultra sonic welding), the first housing is fixed to the stator assembly, and the fixed connection portion is fixedly connected to the second housing (as modified for the reasons discussed above;) and it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide the communication passage and fixed connection portion in the second housing of Zhang, as taught by the arrangement of Aesche’s passage and connection at the upper end of the housing of Aesche, all for the purpose as discussed above, and to provide for an additional heat vent for example for rising air temperatures, and especially considering that that placement or rearrangement of parts has been held to involve only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 

Zhang (as modified for the reasons discussed above) discloses in claim 3:  The electrically operated valve of claim 2, wherein the communication passage is disposed on the second housing (as modified for the reasons discussed above), Zhang does not disclose, although Zhang/Aesche teaches: the second housing is further provided with a first concave portion (at 22) which is recessed from the cavity to an exterior of the second housing, the communication passage (of 14) is communicated with the first concave portion, the waterproof and breathable membrane is configured to be accommodated in the first concave portion and is in contact with and fixed to the first concave portion (at 20 as discussed above) through the fixed connection portion, the cavity is disposed at a first side (i.e. the inside of the box body as modified for the reasons discussed above) of the waterproof and breathable membrane, and the communication passage is disposed at a second side (top side as modified for the reasons discussed above) of the waterproof and breathable membrane.

Zhang (as modified for the reasons discussed above) discloses in claim 4:  The electrically operated valve of claim 3, wherein the first concave portion comprises a first bottom wall (at 26), a second bottom wall (at 24) and a side wall (interposed transition between 24 and 26 that is an annular step) of the first concave portion, the first bottom wall and the second bottom wall are arranged in a stepped manner, the side wall of the first concave portion is disposed between the first bottom wall and the second bottom wall, a plane where the first bottom wall is located is lower than a surface where the second housing is located, the second bottom wall is disposed lower than the first bottom wall, the communication passage is formed on the second bottom wall (i.e. 22 is contiguous to the bottom of 26 inclusive of the step), the fixed connection portion is fixed to the first bottom wall (integrally), the waterproof and breathable membrane is configured to separate the first concave portion into a first cavity (defined at the wall 26) and a second cavity (upper portion of 22), the second cavity is communicated with the communication passage (i.e. the outlet to atmosphere), and the first cavity is communicated with the cavity (i.e. the inside of the box, as modified for the reasons discussed above.) 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the first concave portion further comprises a shielding portion disposed protruding from the side wall of the first concave portion, a protruding height of the shielding portion is greater than a width of the communication passage, and the shielding portion is disposed at a setting distance from the second bottom wall” in combination with the other limitations set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        




.